MORROW, P. J.
The offense is murder; penalty assessed at confinement in the penitentiary for a period of ten years.
The indictment is regular and regularly presented. The evidence tbat was before the trial court is not brought up for review. In the absence of tbe evidence, this court is unable to determine the merits of the appellant’s contention tbat tbe court’s charge should have been supplemented by the special charges presented. The special charge touching the suspended sentence law was obviated by one given by tbe court upon the same subject.
No other questions are presented for review. No fundamental error apparent from the record has been perceived.
The judgment is affirmed.